Citation Nr: 0904193	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, ESQ


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from June 1988 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  

A May 2006 decision of the Board denied entitlement to the 
above-captioned issues on appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The May 2006 Board decision with regard to 
the above-captioned issues was vacated and remanded by the 
Court by way of an August 2008 Memorandum Decision, the Order 
of Judgment of which was entered in September 2008.

A letter was sent to the veteran and her attorney in December 
2008, in which they were given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of her appeal prior to the Board's readjudication.  In 
January 2009, the veteran's representative submitted 
additional argument to the Board.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran contends that increased evaluations for her 
service-connected right and left patellofemoral syndrome, 
each evaluated as 10 percent disabling, are warranted.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
her current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2008) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  In a December 
2005 statement, I. Rao, M.D. reported that he increased the 
veteran's medication as a result of her progressively 
worsening illness and severe pain related to inflammation of 
the joints and chronic degenerative joint disease.  The 
veteran's most recent VA examination of record is from August 
2005.  As the December 2005 statement from Dr. Rao indicates 
that the veteran's right and left knee disorders have 
worsened since her last VA examination, and because the most 
recent VA examination of record is almost 4 years old, the 
Board finds that a new VA examination for the veteran's right 
and left knee disorders is warranted.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (holding that a new 
medical examination is required when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition). 

In addition, in a December 2008 statement, the veteran's 
representative identified additional treatment records that 
have not been obtained and associated with the claims file.  
Specifically, the veteran's most recent VA treatment records 
have not been obtained.  The RO should obtain these records 
and associate them with the claims file.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
veteran's increased compensation claims.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the 
disabilities and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic codes; notice of the assignment 
of disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  The RO must also 
provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO must contact the veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
recently treated her for her service-
connected right and left knee disorders.  
The RO must then attempt to obtain copies 
of the related medical records, to include 
all of the veteran's VA treatment records, 
that are not already in the claims folder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the named records, the RO is 
unable to secure same, the RO must notify 
the veteran and her representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  Thereafter, the RO must schedule the 
veteran for a VA joints examination to 
determine the current severity of her 
service-connected right and left knee 
disorders.  The VA claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the right and left knees, 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must describe all symptomatology due to 
the veteran's service-connected right and 
left knee disorders, to include whether 
there is any instability, weakness, 
fatigability, incoordination, or flare-
ups.  The examiner must provide an opinion 
on the impact of the service-connected 
disabilities on the veteran's ability to 
work, as well as any resultant limitation 
of function of the right and left knees.  
With respect to any subjective complaints 
of pain, the examiner must comment on 
whether pain is visibly manifested on 
movement of the right and left knees, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right and left knee 
disorders, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right and left knee disorders, 
and the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected right and left knee 
disorders.  The rationale for each opinion 
expressed must also be provided.  The 
report prepared must be typed. 

4.  The RO must notify the veteran that it 
is her responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
her representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




